Citation Nr: 1502592	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-06 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for scars of the head, face, or neck.

2.  Entitlement to service connection for tongue swelling.

3.  Entitlement to service connection for muscle swelling of the face.

4.  Entitlement to service connection for heart disease, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to August 1972, from July 1969 to March 1973, and from August 1972 to March 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2010 and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran appeared at a Travel Board hearing with the undersigned in November 2014.  A transcript is of record.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include documents relating to the immediate appeal.  The documents are considered to be part of the claims file, and as such have been considered as part of the present appeal.

The issues of entitlement to service connection for nose polyps and entitlement to an annual clothing allowance has been raised by the record in a November 2014 statement and a July 2005 statement, respectively, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 
The issue of entitlement to service connection for heart disease, to include as due to herbicide exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's scars of the head, face, or neck are stable and superficial.  They have not been shown to result in visible or palpable tissue loss, gross distortion or asymmetry of features or paired sets of features, or any characteristics of disfigurement.

2.  Tongue asymmetry has been associated with the Veteran's gunshot wound scars.  Marked speech impairment has been shown, but the Veteran has not lost more than half of his tongue.

3.  Aside from the Veteran's tongue asymmetry, he does not have a current tongue disability manifested by swelling.

4.  The Veteran does not have a current disability manifested by muscle swelling of the face.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 30 percent for scars of the head, face, and neck have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1- 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7800 (2014).

2.  The criteria for entitlement to a separate rating of 30 percent, but no higher, for a tongue disability have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1- 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7202 (2014).

3.  The criteria for service connection for tongue swelling have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

4.  The criteria for service connection for muscle swelling of the face have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2014).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's scars have been assigned a 30 percent rating under Diagnostic Code 7800, which is part of the schedule of ratings for disorders of the skin.  See 38 C.F.R. § 4.118.

The criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118 , Diagnostic Codes 7800 to 7805).  As the present claim for an increased rating was filed after that date (in January 2011), only the amended criteria apply to the present claim.

Under Diagnostic Code 7800, a 30 percent rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.

A 50 percent rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  Id.

An 80 percent rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  Id.

Note (1) indicates the eight characteristics of disfigurement, for purposes of evaluation under § 4.118, are: (1) scar 5 or more inches (13 or more centimeters) in length, (2) scar at least one-quarter inch (0.6 centimeters) wide at widest part, (3) surface contour of scar elevated or depressed on palpation, (4) scar adherent to underlying tissue; (5) skin hypo-or hyper-pigmented in an area exceeding six square inches (39 square centimeters), (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters), (7) underlying soft tissue missing in an area exceeding six square inches (39 square centimeters), and (8) skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1) (2008).

At the February 2011 VA scar examination, the examiner noted the Veteran had an oblique scar extending across the right masseter muscle that measured 4.5 centimeters in length and 0.15 centimeters in width.  The examiner also identified a scar from the July 1970 tracheostomy.  The scar measured 1.2 centimeters in length and 0.1 centimeters in width.  Due to the Veteran's beard, the examiner could not identify the entrance wound from the 1970 gunshot wound.  The examiner noted that the identified scars were superficial with no inflammation, edema, or keloid formation.  There was no abnormal texture or hyper-pigmentation.  There was no underlying soft tissue loss or adherence to underlying tissue.  The skin was not inflexible.  Contour was not elevated or depressed.  The scars were not painful.  However, the scar on the right master muscle was described as being hypo-pigmented.

The examiner also noted that there was no feature or set of paired features showing gross distortion or asymmetry.  He indicated there were no significant effects on the Veteran's occupation or usual daily activities as a result of the scars.  

A review of the Veteran's VA treatment records are absent any treatment related to the Veteran's scars.  Indeed, at the November 2014 hearing, the Veteran indicated that he did not seek treatment for his scars; instead, he avoided foods and developed chewing habits that would minimize pain.

Therefore, evidence pertinent to the current appeal period shows that a rating in excess of 30 percent is not warranted for the Veteran's scars from his gunshot wound under Diagnostic Code 7800.

The Veteran's scars have not resulted in visible or palpable tissue loss or gross distortion or asymmetry of three or more features or paired sets of features.  Moreover, the Veteran's scars have not resulted in any of the eight characteristics of disfigurement delineated in Note 1 of Diagnostic Code 7800.

However, the Board must also consider whether other diagnostic codes would be appropriate to evaluate the Veteran's scars.  38 C.F.R. § 4.1, 4.2; Schafrath, 1 Vet. App. at 595.  

In this regard, Diagnostic Codes 7801and 7802 refer to burn scars or scars due to other causes not of the head, face, or neck.  Here, the Veteran has scars on his face and neck, making these codes inapplicable.  In terms of Diagnostic Code 7804, which rates unstable or painful scars, the Veteran's scars were not found to be painful upon examination and there was no breakdown of skin surrounding the scars.  However, the Veteran testified as to occasional pain and tightness surrounding the scars.  Nonetheless, the maximum rating under Diagnostic Code 7804 is 30 percent, which the Veteran is already receiving.  

However, Diagnostic Code 7805 instructs the rater to evaluate any disabling effects not considered under Diagnostic Codes 7800, 7801, 7803, and 7804 under the appropriate diagnostic code.  As noted, the Veteran has filed a claim for service connection for swelling of the mouth and tongue.  Upon examination, there was no finding of either condition.  However, the February 2011 VA examiner specifically stated that while there was no scar on the tongue, there was asymmetry of the left side, which, was "related to or a residual of" the gunshot wound.  

Resolving reasonable doubt in favor of the Veteran, the Board finds that the medical evidence presents a sufficient basis upon which to award a separate evaluation of a tongue disability as a manifestation of the service-connected gunshot wound scars.  Indeed, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Here, the June 1990 rating decision indicated that service connection for residuals of a gunshot wound, tongue, was granted but a compensable evaluation was not warranted.  As such, the condition would be included with the evaluation assigned under Diagnostic Code 7800.

Under Diagnostic Code 7200,  injuries of the mouth are to be evaluated based on disfigurement and impairment of function or mastication.  Specifically, partial or whole loss of the tongue is evaluated under Diagnostic Code 7202.  A 30 percent rating is warranted for loss of whole or part of the tongue with marked speech impairment.  One half or more of the loss of the tongue warrants a 60 percent rating, and a 100 percent rating is warranted for loss of whole or part of the tongue with an inability to communicate by speech.  See 38 C.F.R. § 4.114.

The February 2011 VA mouth examination shows the Veteran lost less than ten percent of his tongue due to the gunshot wound.  The examiner also found there was no interference with mastication or speech.  However, during the November 2014 hearing, the Veteran testified that he had difficulty pronouncing certain words since suffering from the gunshot wound in 1970.  He further explained that continuous conversation was occasionally impaired.  

Based on the foregoing, the Board finds a separate rating of 30 percent, but no higher, is warranted for the Veteran's tongue disability associated with his gunshot wound residuals.  In short, while the VA examiner did not indicate that the Veteran's loss of tongue resulted in speech impairment, the Board finds the Veteran's testimony to be competent and credible with regard to his difficulty pronouncing certain words.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
A higher rating is not warranted because the Veteran did not lose more than half of his tongue, and an inability to communicate has not been shown.  Indeed, the Veteran himself qualified his speech impairment as having difficulty pronouncing only certain words (emphasis added).  He did not indicate, nor does his testimony reveal, an inability to communicate by speech.

In summary, a disability rating in excess of 30 percent is not warranted for the Veteran's scars.  However, the evidence supports a finding that a separate 30 percent rating is warranted for the Veteran's tongue impairment associated with the gunshot wound evaluated under Diagnostic Code 7800.  After careful review of the evidence, the Board finds no other diagnostic codes would be appropriate to evaluate the Veteran's gunshot wound scars.  38 C.F.R. § 4.1, 4.2; Schafrath, 1 Vet. App. at 595.  
Also pertinent to increased rating claims, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the record reflects the Veteran's scars alone have not rendered him unemployable.  To the contrary, the Veteran has specifically asserted that his service-connected posttraumatic stress disorder, which is rated as 100 percent disabling, prevents him from maintaining substantially gainful employment.  As such, the Board finds that Rice is inapplicable in this case.

Finally, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected scars is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe his disability levels and relevant symptomatology.  Specifically, the criteria for scars contemplate the size and location of the scars, as well as the Veteran's reports of any pain associated with the scars.  Moreover, the criteria specifically provide for evaluation of any disabling effects of the scars under the appropriate diagnostic code.  In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his disabilities are more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld or supplemented because the rating criteria are adequate.  Accordingly, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).   

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a)(2014).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends that he has swelling of the face muscles and tongue as result of being shot in the face in 1970 during active service.

A review of the Veteran's current VA treatment records does not show any treatment for or complaints related to swelling of the facial muscles or tongue.  As noted above, the Veteran testified that he was not given medication and did not seek treatment for his tongue symptoms.  Similarly, the Veteran testified that he did not receive treatment for his facial swelling.

Upon examination, in February 2011, the Veteran's face and tongue were not swollen.  In this regard, the Board recognizes that the Veteran has described his swelling as intermittent in nature, with symptoms associated with eating certain foods or chewing.  The Board also recognizes that the Veteran is competent to report such a personally observable symptom as swelling.  See Layno, 6 Vet. App. at 470.

However, service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran may experience intermittent swelling of his facial muscles or tongue.  However, an examination and review of treatment records does not show  any underlying pathology, and hence no disability for which service connection may be established.  Moreover, with regard to his tongue impairment, the asymmetry of the tongue and associated speech impairment have been considered in awarding a separate disability rating in the instant decision.  The Board stresses that the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  

In conclusion, a preponderance of the evidence is against the claim for service connection for swelling of the face and tongue, and this claim must be denied as to both issues.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014); Gilbert, 1 Vet. App. at 49.  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by a February 2011 letter to the Veteran. 

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, VA treatment records, and several VA examinations.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet.  App. 303, 312 (2007).  Here, the Board finds the examinations were adequate because the examiners reviewed the Veteran's relevant medical history, recorded pertinent examination findings, and provided a sufficient analysis to support the conclusions rendered.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007).  Accordingly, VA's duty to provide a VA examination is satisfied.  

Additionally, the Veteran testified at a hearing before the Board in November 2014.  An acting VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the acting VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disabilities on his daily life.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2).

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

Entitlement to a rating in excess of 30 percent for scars of the head, face, or neck is denied.

A separate rating of 30 percent, but no higher, is granted for a tongue impairment as a residual of the Veteran's service-connected gunshot wound scars, subject to the rules governing payment of monetary benefits.

Entitlement to service connection for swelling of the face is denied.

Entitlement to service connection for swelling of the tongue is denied.


REMAND

The Veteran testified that he received treatment for a heart condition at Detroit Receiving and Sinai Grace, which are private facilities.  However, these records have not been associated with the claims file.  On remand, the RO must attempt to obtain all outstanding private treatment records, as identified by the Veteran.

The Veteran also asserted that his diagnosed atrial fibrillation and ventricular tachycardia is a result of a tick bite in service.  Although service treatment records do not explicitly show treatment for a tick bite, the Board notes that the Veteran is competent to describe such an injury.  The Veteran testified that he was told by a treating physician during service that a tick bite would result in heart problems twenty-five to thirty years later.  Therefore, an addendum opinion is needed to specifically address the etiology of the Veteran's current heart condition as it relates to a reported tick bite.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the record the necessary authorization from the Veteran for the release to VA of all private clinical and/or hospitalization records, as identified by the Veteran, to include all records from Detroit Receiving and Sinai Grace.  After obtaining any necessary release forms, all efforts to obtain such records should be fully documented and any records obtained should be associated with the record.  

2.  Request that the December 2010 examiner (or suitable substitute) review the claims file and offer an addendum opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's heart disability began during or are otherwise linked to active service, to include the specific assertion that his condition is related to a tick bite.

The claims file should be provided to the VA examiner for review.  A detailed rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the VA examiner should explain why it would be speculative to respond.

3.  Then, readjudicate the Veteran's claim on the merits.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


